Mr. Justice Breese delivered the opiMon of the court: TMs case depends on one single point, and it is tliis. The fee bill issued M the case on wMch the lots were sold was for the plaintiff’s costs for wMch he had obtained a judgment, and an award of execution in the Circrnt Court, against “the defendant. The statute is plain on this subject, and an execution should have issued. That was the process reqmred. Had the fee bill been issued for the costs made by the defendant, it would have been regular. Scates’ Comp. 266, § 40. The fee bill was void, and the sale under it, consequently void. It is not like the cases cited by the counsel for the plaintiff in error. In those cases the process was not void but voidable only and subject to amendment. Being void, it was properly excluded from the jury. We perceive no reason for reversing the judgment, and therefore affirm the same. Judgment affirmed.